IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1001
                              Filed March 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PATRILL D. ELLIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Bremer County, Peter B. Newell,

District Associate Judge.



      A defendant appeals his sentence following his guilty plea to two counts of

forgery and two counts of theft in the second degree. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


VOGEL, Judge.

       Patrill Ellis appeals the sentence imposed by the court following his pleas

of guilty to two counts of forgery and two counts of theft in the second degree, all

class “D” felonies.   See Iowa Code §§ 714.2(2), 715A.2 (2013).             The court

imposed its sentence of imprisonment not to exceed five years on each count

with all counts to run concurrently. Ellis claims the court abused its discretion in

not suspending the sentence and placing him on probation. He believes a prison

sentence was not best suited for his rehabilitation or best for the protection of

society. He points to his full-time employment, his child support obligations, and

his remorse for his actions as reasons probation should have been ordered. He

also claims the court failed to mention the factors that favored probation when it

pronounced sentence.

       In announcing the sentence, the court stated:

               Mr. Ellis, again, the State and the Department of
       Correctional Services are recommending that you receive prison
       terms in these matters, and I think there are a couple of reasons for
       that. It does appear that you have been on probation on two prior
       occasions. On each of those occasions, your probation was
       revoked. It appears that your last probation was revoked in April of
       2014, and then you committed these offenses in January of 2015.
               Again, there are four felony offenses pending against you.
       The amount of money that is involved is substantial. It’s over
       $4000 in restitution.
               I think in light of that, I think that the State’s recommendation
       is appropriate. Again, the person preparing the presentence
       investigation identifies a high risk to reoffend. Again, I think that—I
       think that the lenient part of this is that the State is asking these all
       run concurrently, and I’m going to follow that.
               So, I will impose a five-year prison term on each of the four
       offenses, but I will run them concurrently, which means at the same
       time; not consecutively.
                                        3


      We discern no abuse of discretion in the district court’s sentencing

decision. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002) (“We will not

reverse the decision of the district court absent an abuse of discretion or some

defect in the sentencing procedure.”). “A sentencing court has a duty to consider

all the circumstances of a particular case. We do not believe however, it is

required to specifically acknowledge each claim of mitigation urged by a

defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). Therefore,

we affirm the sentence imposed by the district court.

      AFFIRMED.